Attachment to Advisory Action
The Applicant has proposed claim amendments to amend claim 1 to recite that the molar ratio is 70:30 to 55:45, and that the Tg of the polyester resin (B) is 40 to 82 °C.  The proposed amendments have been considered, but are not entered for the reason(s) set forth below.

The proposed amendments have not been entered given that they have altered the scope of the presently claimed invention, and thus require further consideration and/or an updated search for relevant art.

In the Interview (see attached Interview Summary), the Examiner noted that, if the proposed amendments were entered, an in tandem with the concurrently filed arguments and the Declaration filed 11/16/2021, the rejection under 35 U.S.C. 103, AS CITED, would be withdrawn.  
The Examiner noted that the two hours afforded to the Examiner within the AFCP were spent looking for a reference applicable in a prior art rejection under 35 U.S.C. 102, which said rejection is immune to Applicant’s arguments declaring that the presently claimed invention demonstrates  “unexpected results”.  The Examiner noted that no such reference was located in said two hours.
The Examiner noted that a future prior art search (e.g., following an RCE filed in response to the current action) would include a more in-depth search for relevant prior art, to include the above-noted 102 rejection, as well as prior art that would demonstrate that the alleged “unexpected results” are, in fact, “expected results” from the vantage of one skilled in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK D DUCHENEAUX whose telephone number is (571)270-7053. The examiner can normally be reached 8:30 PM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia A Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANK D DUCHENEAUX/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        7/18/2022